Citation Nr: 1144844	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-41 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for dumping syndrome, status post Belsey Mark IV fundoplication and subtotal gastrectomies with gastrojejunostomies, with gastroesophageal reflux disease (GERD).

2.  Entitlement to special monthly compensation (SMC) based on housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to July 1949.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied an increased rating for GERD and SMC based on housebound status.  In March 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In September 2009, the RO issued a rating decision indicating that there was clear and unmistakable error (CUE) in the VA's prior assignment of separate ratings for service-connected GERD and dumping syndrome under Diagnostic Codes (DCs) 7346 and 7308, respectively.  See 38 C.F.R. §§ 4.113 and 4.114 (2011).  See also 38 C.F.R. § 3.105 (2011) (concerning revision of decisions).  The RO indicated that in order to correct this error, the Veteran's GERD and dumping syndrome would be combined into one disability picture and rated together, in accordance with the provisions of 38 C.F.R. § 4.114.  As such, the rating decision reflects that a rating of 60 percent was assigned for dumping syndrome, status post Belsey Mark IV fundoplication and subtotal gastrectomies with gastrojejunostomies, with GERD, from February 19, 1999, the date service connection was originally awarded for each separate disability.  

In November 2009, the Veteran, via his accredited representative, requested a hearing before a Decision Review Officer at the RO.  The requested hearing was scheduled for May 2010, however, the Veteran failed to appear for the hearing.  As of the date of this decision, there has been no request to reschedule this hearing, nor has there been any explanation proffered as to why he did not appear for the May 2010 RO hearing.  Under these circumstances, his request for an RO hearing is deemed withdrawn.  See 38 C.F.R. § 3.103 (2011).  

In November 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

As an initial matter, the Board observes that the Veteran underwent a general medical examination in August 2010 in conjunction with a claim for total disability based on individual unemployability due to service-connected disabilities (TDIU).  This examination report, which contains findings pertinent to both matters on appeal, was associated with the record after the issuance of the September 2009 SOC but before certification of this appeal and transfer of the record to the Board in September 2011.  Under these circumstances, the Board must remand these claims to the RO for consideration of the claims in light of the additional examination report, in the first instance, and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 19.37 (2011).

The Board also finds that additional development, prior to reconsideration of these claims, and issuance of the above-referenced SSOC, is warranted.

VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  As for a claim for SMC based on housebound status, the relevant medical inquiry is whether a veteran's service-connected disabilities render him permanently housebound, as defined by VA regulation.  38 C.F.R. § 3.351(i)(2) (2011).  

As previously discussed above, in September 2009, the RO recharacterized the issue on appeal to include evaluation of the Veteran's service-connected dumping syndrome, status post Belsey Mark IV fundoplication and subtotal gastrectomies with gastrojejunostomies.  Prior to such rating action, the issue was limited to evaluation of GERD.  As such, the February 2009 VA examiner did not evaluate or discuss all of the signs and symptoms associated with the Veteran's dumping syndrome and post-operative residuals.  Under these circumstances, the Board finds that remand for VA examination to obtain the findings needed to evaluate both disabilities is warranted.  See 38 C.F.R. § 4.2.  The Board acknowledges that the Veteran was evaluated in August 2010 in conjunction with a claim for a TDIU; however, this was a general medical examination, and does not reflect extensive physical evaluation or testing related to his service-connected disabilities.  

Similarly, the Board observes that the RO has not obtained an examination or opinion in to address whether the Veteran's service-connected disabilities render him housebound.  In the instant appeal, the Veteran does not contend that his service-connected dumping syndrome, status post Belsey Mark IV fundoplication and subtotal gastrectomies with gastrojejunostomies, with GERD, renders him unable to ambulate outside the home.  Rather, it is his contention that the frequency and severity of his involuntary bowel movement essentially renders him unable to leave his home.  Hence, the examiner should render an opinion relevant to this claim, as well.  
Hence, the Board finds that the RO should arrange for the Veteran to undergo gastrointestinal examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for higher rating (as this claim, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of examination sent to him by the pertinent VA medical facility.
Prior to arranging for further examination, the RO should undertake appropriate action to ensure that all outstanding , pertinent records.  
The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in West Haven, Connecticut, dated through July 2009.  Relevant to this appeal, however, it does not appear that this is a complete set of records.  In this regard, the August 2010 VA examination notes the results of an esophagram completed on February 12, 2009; this record is not contained elsewhere within the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from West Haven VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since January 2008, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the West Haven VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for a higher rating for dumping syndrome and GERD and the claim for SMC based on housebound status that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA gastrointestinal and housebound examinations, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Gastrointestinal Examination:  The examiner should provide a detailed description of any residuals of the service-connected dumping syndrome, status post Belsey Mark IV fundoplication and subtotal gastrectomies with gastrojejunostomies, and GERD, to include, but not limited to the following: the severity and frequency of any nausea, vomiting, or diarrhea; the level of any pain associated with either disability; the existence and severity of any esophageal stricture, dysphagia, hematemesis, melena, anemia, pyrosis, or material weight loss, sweating, or circulatory disturbance after meals.  

The examiner shoulder also provide a description of any post-surgical scarring to include, but not limited to the following: the measurements of the length and width of the scarring, as well as the areas of the scars in terms of square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether any such scar results in limited motion or other limitation of function of an affected body part.  If so, the examiner should describe in detail the limitation(s), and the extent and severity thereof.  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically so state.  

The examiner should also provide an opinion as to which disability is more predominant in its symptoms, dumping syndrome or GERD.  

Housebound examination:  The examiner should indicate whether any disability/ies for which service connection has been granted-either individually or in concert with other service-connected disability/ies-permanently confine(s) the Veteran to his place of residence and immediate premises.  Consideration should be given to the Veteran's assertions that the frequency and severity of his involuntary bowel movement essentially renders him unable to leave his house for any significant period of time.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate each claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority. 

8.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



